Filed 12/22/20 In re Jeanine R. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re JEANINE R. et al.,                                  B301685
Persons Coming Under the                                  (Los Angeles County
Juvenile Court Law.                                       Super. Ct. No. 19CCJP05049)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

FELIPE R. et al.,

     Defendants and
Appellants.


     APPEAL from an order of the Superior Court of Los
Angeles County, Annabelle G. Cortez, Judge. Dismissed.
      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant Felipe R.
      Patricia K. Saucier, under appointment by the Court of
Appeal, for Defendant and Appellant Yeny R.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and William D. Thetford, Principal
Deputy County Counsel, for Plaintiff and Respondent.

                   __________________________

       Yeny R. (Mother) and Felipe R. (Father) appeal from the
juvenile court’s jurisdiction findings and disposition order
declaring 12-year-old Jonathan R. and four-year-old Jenesis R.
dependents of the court pursuant to Welfare and Institutions
Code1 section 300, subdivision (b)(1). Mother also appeals from
the disposition order as to 14-year-old sibling Jeanine R. The
children came to the attention of the Los Angeles County
Department of Children and Family Services (Department) after
Father slapped Jeanine, who had severe mental and emotional
problems.
       Mother and Father contend as to Jonathan and Jenesis
substantial evidence does not support the jurisdiction findings
that the children were placed at substantial risk of serious harm
and the juvenile court abused its discretion in failing to
terminate dependency jurisdiction over Jonathan and Jenesis at
the disposition hearing because by that time Jeanine was not
living in the family home. The juvenile court has since

1    Further undesignated statutory references are to the
Welfare and Institutions Code.




                                2
terminated jurisdiction as to Jonathan and Jenesis and released
them to Mother and Father. Because we cannot grant Mother
and Father effective relief, we dismiss their appeals as to
Jonathan and Jenesis.
       Mother contends as to Jeanine the juvenile court abused its
discretion by delegating to the Department the discretion to
determine the frequency and duration of Mother’s visitation with
Jeanine, who was placed in a therapeutic foster care treatment
facility an hour from where Mother and Father live. Mother’s
appeal as to Jeanine has also been rendered moot by a
subsequent order requiring overnight unmonitored visitation
with Mother to resume and for Mother or Father to return to
court if the visits do not resume.

      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Referral and Petition
      On July 18, 2019 the Department received a referral
alleging Father had physically abused then-13-year-old Jeanine.
The caller stated Jeanine had been placed on a section 5585 hold
by law enforcement.2 According to the caller, Jeanine had a black
eye that appeared fresh. Jeanine stated Father hit her a lot as a
form of discipline. Father did not deny he hit Jeanine, but he


2      The Children’s Civil Commitment and Mental Health
Treatment Act of 1988 (§ 5585 et seq.) provides for a 72-hour
evaluation and treatment in an evaluation facility of a minor who
“as a result of mental disorder, is a danger to others, or to himself
or herself, or gravely disabled and authorization for voluntary
treatment is not available.” (§ 5585.50, subd. (a).)




                                  3
stated he did so in self-defense while Jeanine was having a
mental health crisis. The caller stated Jeanine had been
hospitalized numerous times for being a danger to herself and
others, and she had a history of self-cutting and suicidal ideation.
The caller also stated Jeanine had homicidal ideation with a plan
to stab her parents. She had been diagnosed with major
depressive disorder with psychotic symptoms and had been
prescribed psychotropic medication. Mother stated Jeanine’s
discharge plan provided for her to be placed in a residential
mental health facility. On August 5, 2019 the juvenile court
issued a removal order, and the Department detained Jeanine at
a residential facility. Jonathan and Jenesis remained with
Mother and Father.
       On August 8, 2019 the Department filed a petition alleging
Jeanine, Jonathan, and Jenesis came within the jurisdiction of
the juvenile court under section 300, subdivisions (a), (b)(1), and
(j). The petition alleged Father physically abused Jeanine by
slapping her face and inflicting redness and swelling, and he and
Mother were unable to provide parental care and supervision
over Jeanine because of Jeanine’s severe mental and emotional
problems, including suicide attempts, homicidal ideation, and
aggressive behavior. The petition alleged Mother and Father
failed to protect the three children from harm.
       At the detention hearing on August 9, 2019, the court
ordered Jeanine detained and Jonathan and Jenesis released to
Mother and Father. The court ordered Mother to have monitored
visits at a minimum of three times per week for three hours each
visit. The court ordered “[t]he Department to follow up and set
up a written visitation schedule with [Mother]. The minimum
[is] three times a week. But that is consistent with any rules in




                                 4
terms of placement.” Father agreed to have no visitation pending
the jurisdiction hearing.

B.     The Jurisdiction/Disposition Report and Addendum Report
       On August 16, 2019 Mother talked to the social worker
about her visitation with Jeanine. The social worker stated that
although the Department was working to accommodate
visitation, the facility where Jeanine had been placed stated it
was not in Jeanine’s best interest to allow visits with Mother due
to the child’s mental health and well-being.
       On August 27 Jeanine was placed in an intensive
therapeutic foster care home in Victorville. She was doing well in
the home. Mother called Jeanine every day. Mother, Jeanine,
and Jeanine’s siblings spoke every day for about 30 minutes.
       On August 30 Mother informed the social worker she had
not been able to see Jeanine since Jeanine was detained. Mother
had contacted the foster home, which told her she could have a
single nine-hour weekly visit “all the way at the high [desert],”
even though the court had ordered three 3-hour visits. Mother
later met with social worker Nischell Tolbert, who had just been
assigned the case. Tolbert explained she needed time to review
the file and to make a visitation schedule. She asked Mother for
her availability, and Mother responded she was available except
she needed to pick up Jonathan by 5:30 p.m. from school. Tolbert
agreed to provide a visitation schedule the following week.
       On September 4 Tolbert mailed a visitation schedule to
Mother and called her to discuss the schedule. The visitation
schedule provided for Mother to have visits with Jeanine for




                                5
three hours on Wednesdays and six hours on Saturdays.3 The
agreement provided for the foster parents to transport Jeanine to
and from the visits.
       Mother e-mailed Tolbert that evening to express her
concerns about the schedule. Mother explained she was available
Tuesdays and Sundays, but not Wednesdays and Saturdays, and
a six-hour visit would not be “in our best interest,” instead of two
visits for four and a half hours each. Mother also requested the
visits be “at the half way point for both of us,” and in a park
instead of a mall. Mother complained she was not consulted
about her availability for visits, and her comment to Tolbert that
she needed to pick up Jonathan at 5:30 p.m. on school days was
not in response to “a direct question about availability for
visitation.”
       The Department recommended the children be declared
dependents of the juvenile court with Jonathan and Jenesis
placed with Mother and Father and Jeanine removed from the
parents’ home with family reunification services. The
Department recommended Mother have monitored visitation
with Jeanine, and Father visit Jeanine in a therapeutic setting.

C.   The Jurisdiction Hearing
     At the jurisdiction hearing on September 23, 2019, Mother
and Father urged the juvenile court to dismiss the petition as to
Jonathan and Jenesis because they were not at risk of


3     The visitation schedule, dated September 4, 2019, is titled
“Visitation Agreement,” and it states the agreement was reached
among the Department, the caregiver, and Mother. Mother
disputes she was ever consulted about the schedule.




                                 6
substantial harm from witnessing the incident between Father
and Jeanine, and Jeanine was no longer living at home. Mother’s
counsel submitted as to Jeanine. Father requested the court
strike the allegation Father physically abused Jeanine. Counsel
for Jonathan and Jenesis objected to dismissing the allegations
as to Jonathan and Jenesis because the siblings had been present
for “severe behavioral issues” and were afraid. However, the
Department and minors’ counsel agreed with Father’s proposal to
strike the language regarding his physical abuse of Jeanine.
       The juvenile court sustained the petition as to all three
children, amended to allege under section 300, subdivision (b)(1),
that Mother and Father were unable to provide Jeanine with
appropriate parental care and supervision due to her severe
mental and emotional problems, including suicide attempts and
aggressive behavior; Father “is unable to appropriately address
[Jeanine’s] behaviors and has physically disciplined [Jeanine] in
response to [her] behaviors”; Jonathan and Jenesis were present
and were afraid; and Mother and Father’s inability to provide
appropriate parental care and supervision of Jeanine placed
Jonathan and Jenesis at risk of serious physical harm. The court
dismissed the allegations under section 300, subdivisions (a) and
(j).
       The juvenile court continued the disposition hearing to
address placement of Jeanine. Mother and Father requested
Jeanine be placed in an intensive therapeutic foster home in Los
Angeles County instead of Victorville so she could be closer to her
family. The court directed the Department to make efforts to
place Jeanine in a facility in Los Angeles County that met her
needs. Mother’s attorney stated Mother had not been able to
visit Jeanine because of “scheduling and distance.” The attorney




                                 7
explained Mother had requested the Department meet with her
to “come up with a schedule that fits her needs. Because . . . the
proposed schedule that was given to Mother didn’t work with her
since she has to pick up [her other] children from school . . . . So
she is able to as long as the Department is flexible with Mother
given the distance.” Father did not have visitation because he
had agreed to wait for the court to order visitation at the hearing.
       The court ordered “the Department to work out a written
visitation schedule with [Mother and Father] within seven days.
And the Department to take into account the fact that Jeanine is
placed out of county and that the parents have Jonathan and
Jenesis in their care, so just to work with their schedules in
working out something that accommodates the distance and the
schedule.” The court also ordered the Department to look into
alternatives until Jeanine transitioned to a placement in Los
Angeles County. The court added, “[T]he Department [is] to
ensure that the parents are getting consistent contact with
Jeanine . . . .” The court ordered “the Department to ensure that
they’re working closely with the parents so that . . . they can
remain involved in Jeanine’s care.”

D.     The Disposition Hearing
       The October 16, 2019 last minute information for the court
reported the Department had requested placement for Jeanine in
an intensive specialized foster care home in the Los Angeles area,
but no homes were available. Mother continued to object to the
visitation schedule, but the foster parents were not able to
supervise a visit on Sundays, which is why they requested
Wednesdays and Saturdays. Mother was “refusing to travel per
visitation schedule.”




                                 8
       At the disposition hearing on October 16, the Department
recommended Jeanine be removed from Mother and Father and
suitably placed and Jonathan and Jenesis be released to Mother
and Father. Mother agreed with the Department’s
recommendation, but she renewed her request Jeanine be placed
in Los Angeles County instead of over an hour away in
Victorville. In addition, Mother had not had any visits because of
the location, and the schedule was “virtually impossible for her to
make” because she was caring for the younger siblings. Mother
was willing to travel halfway to the foster home for visitation.
Mother requested the Department modify the visitation schedule
to work with her schedule. Mother also urged the juvenile court
to terminate jurisdiction as to Jonathan and Jenesis. Father
joined in Mother’s requests. Counsel for Jonathan and Jenesis
argued jurisdiction was still warranted as to Jonathan and
Jenesis because of the significant issues with Jeanine.
       The court declared Jeanine, Jonathan, and Jenesis
dependents of the court under section 300, subdivision (b),
ordered Jeanine removed from Mother and Father, and released
Jonathan and Jenesis to the home of Mother and Father. As to
visitation with Jeanine, the juvenile court noted the visitation
schedule prepared by the Department predated the jurisdiction
hearing. The court ordered “the Department to follow up with
both parents and work out a written visitation schedule that
takes into account the various barriers, including the distance.”
The court noted the current visitation order provided for one long
visit on Saturdays, but the court suggested the Department find
alternatives to the visitation order to allow a long visit, but with
increased contact with Jeanine. The court also ordered the
Department to continue its efforts to place Jeanine in an




                                 9
intensive therapeutic foster home in Los Angeles County.
Further, the court ordered the Department “to work out a
visitation schedule that takes into account the parents[’] and
Jeanine’s needs and the distance . . . as well as the parents’
availability.” The court denied the parents’ request to terminate
jurisdiction as to Jonathan and Jenesis. The court ordered
Jeanine be suitably placed and Jonathan and Jenesis released to
Mother and Father.
       The court’s October 16, 2019 minute order reflects that the
juvenile court signed and filed the attorney order submitted by
minors’ counsel on that date. The order states it was prepared by
Mother’s counsel and agreed to by counsel for Father, the minors,
and the Department. The order provides for the Department to
continue its efforts to place Jeanine in an intensive therapeutic
foster home in Los Angeles County. As to visitation, the order
requires the Department “to follow up with the parents about
their availability for visits and provide [the] parents with a
written visitation schedule,” and as long as Jeanine is placed
outside of Los Angeles County, “to facilitate visits at the halfway
point.”
       Mother and Father timely appealed.

E.    The Juvenile Court’s Termination of Jurisdiction
      On September 23, 2020 the juvenile court terminated
jurisdiction over Jonathan and Jenesis and released the children
to Mother and Father.4 As to Jeanine, Mother and Father had


4     On our own motion we take judicial notice of the
September 23, 2020 minute orders and hearing transcript. (Evid.
Code, § 452, subd. (d).) Consideration of postjudgment evidence




                                10
progressed to unmonitored weekend visitation, including
overnight visits, until there were “two incidents” that led to
visitation becoming monitored, and then to stop. As Jeanine’s
attorney explained, there had been a falling out between the
family and Jeanine, which occurred at recent visitations and
conjoint therapy sessions, causing Jeanine “to remove herself
from the family[,] and both [Jeanine and the family] had to take a
break from seeing and talking to each other.” The court
continued jurisdiction as to Jeanine, finding by clear and
convincing evidence return of Jeanine to the physical custody of
the parents would create a substantial risk of detriment to
Jeanine. However, the court found “[t]here is a substantial
probability that Jeanine may be returned home by the next
review period,” with the next hearing scheduled for February 6,
2021.
       The court ordered the Department “to follow up and ensure
overnight visitation resumes safely” and provided that “[c]ounsel
has discretion to walk the matter on the Court’s calendar if
overnight visitation does not resume within 30 days.” The court
envisioned that “overnights can resume before the next court
hearing.” The order also provided the Department “has
continued discretion to liberalize parents’ visits” and “[a]ll prior



is appropriate when the later orders are relevant to a motion to
dismiss an appeal or to a determination whether the evidence
renders the appeal moot. (In re Josiah Z. (2005) 36 Cal. 4th 664,
676 [“appellate courts routinely consider limited postjudgment
evidence” for motions to dismiss]; In re N.S. (2016)
245 Cal. App. 4th 53, 58 [appellate court may consider postappeal
rulings that affect its ability to grant effective relief].)




                                11
orders not in conflict shall remain in full force and effect.”
Mother and Father have not appealed from the order terminating
jurisdiction over Jonathan and Jenesis.

                         DISCUSSION

A.     Mother’s and Father’s Appeals as to Jonathan and Jenesis
       Are Moot
       The Department contends Mother’s and Father’s appeals
are moot as to Jonathan and Jenesis because the juvenile court
terminated jurisdiction with Mother and Father retaining
custody.5 Mother and Father argue their appeals are not moot
because absent reversal of the jurisdiction findings, they will be
prejudiced in any future juvenile or family court proceeding
involving Jonathan or Jenesis by the finding they failed to protect
the children from an unreasonable risk of harm. Father also
argues he would suffer a stigma from the juvenile court’s
findings, and the findings would “likely” cause Father’s name to
be listed in the Child Abuse Central Index (CACI). (See Pen.
Code, § 11169, subd. (a) [providing designated agencies, including
the Department, “shall forward to the Department of Justice a
report in writing of every case it investigates of known or


5     At our request, the Department, Mother, and Father
submitted supplemental letter briefs addressing whether the
juvenile court’s September 23, 2020 orders rendered moot
Mother’s and Father’s appeals. The Department in its letter brief
states it does not oppose reversing the jurisdiction findings as to
Jonathan and Jenesis, but it acknowledges that termination of
jurisdiction rendered the appeal moot.




                                12
suspected child abuse or severe neglect that is determined to be
substantiated, other than cases coming within subdivision (b) of
Section 11165.2,” which defines “‘[g]eneral neglect’”].) Mother’s
and Father’s appeals are moot as to Jonathan and Jenesis.
       We have a duty to decide actual controversies and not to
give opinions upon moot questions. (Eye Dog Foundation v. State
Board of Guide Dogs for the Blind (1967) 67 Cal. 2d 536, 541; In re
David B. (2017) 12 Cal. App. 5th 633, 644.) A dependency appeal
“‘“becomes moot when, through no fault of the respondent, the
occurrence of an event renders it impossible for the appellate
court to grant the appellant effective relief.”’” (In re J.P. (2017)
14 Cal. App. 5th 616, 623; accord, In re David B., at p. 644 [appeal
moot where minor was over 18 at time of appeal]; In re N.S.
(2016) 245 Cal. App. 4th 53, 61 (N.S.) [mother’s appeal moot where
juvenile court awarded her custody of minor and dismissed
dependency proceedings].)
       An order terminating juvenile court jurisdiction generally
renders an appeal from a previous order moot because the
appellate court can no longer grant effective relief. (In re C.C.
(2009) 172 Cal. App. 4th 1481, 1488.) There may be circumstances
where termination of jurisdiction will not render an appeal moot
because an erroneous jurisdiction finding results in an order that
continues to affect the parent adversely. (See In re J.P., supra,
14 Cal.App.5th at p. 623 [father’s appeal not moot where he lost
legal and physical custody of his children with only monitored
visitation]; In re Joshua C. (1994) 24 Cal. App. 4th 1544, 1547-
1548 [father’s appeal not rendered moot by termination of
jurisdiction where juvenile court awarded sole physical and legal
custody to mother and restricted father’s visitation].) This is not
one of those situations.




                                13
       The procedural posture here is similar to N.S., in which the
court concluded the mother’s appeal was moot because she was
awarded custody of her child and “the jurisdictional findings
[were] not the basis of any current order that [was] adverse to
her.” (N.S., supra, 245 Cal.App.4th at p. 61.) Jonathan and
Jenesis have remained in Mother and Father’s custody, and there
is no exit order that adversely affects them. Mother and Father
raise a concern about the impact the juvenile court’s jurisdiction
findings would have in a hypothetical future dependency case,
but the court’s findings are based on the facts concerning their
response to Jeanine’s severe mental and emotional problems.
Regardless of whether we reach the merits, “[t]hose facts would
almost certainly be available in any future dependency
proceedings . . . .” (Id. at p. 63.) In addition, the facts that could
have been potentially prejudicial to Father—the initial allegation
of Father’s physical abuse of Jeanine—were stricken from the
amended petition. Further, a determination of any future
dependency case would need to be based on conditions that exist
at that time. (In re I.A. (2011) 201 Cal. App. 4th 1484, 1494-1495
[rejecting father’s contention court should consider appeal of
jurisdiction finding based on a five-year-old act of domestic
violence in light of impact finding would have on future
dependency proceeding].)
       Father’s concern that the juvenile court’s findings would
cause his name to be placed on the CACI database is speculative.
As discussed, Penal Code section 11169, subdivision (a), provides
for reporting of substantiated “child abuse or severe neglect.”6 As


6     Whether a report of child abuse or neglect is
“substantiated” for purposes of Penal Code section 11169 does not




                                 14
relevant here, the statute defines “child abuse” to include
“willfully caus[ing] or permit[ting] any child to suffer, or
inflict[ing] thereon, unjustifiable physical pain or mental
suffering” (Pen. Code, § 11165.3) and “willfully inflict[ing] upon
any child any cruel or inhuman corporal punishment or injury
resulting in a traumatic condition” (§ 11165.4). (See Pen. Code,
§ 11165.6 [defining “child abuse or neglect” under the statute].)
“Severe neglect” is defined under section 11165.2, subdivision (a),
as where a person with care or custody of a child “willfully causes
or permits the person or health of the child to be placed in a
situation such that his or her person or health is endangered, . . .
including the intentional failure to provide adequate food,
clothing, shelter, or medical care.” The juvenile court sustained
the petition as amended to allege Father “is unable to
appropriately address [Jeanine’s] behaviors and has physically
disciplined [Jeanine] in response to [her] behaviors” The failure




depend on whether a juvenile court has sustained a Welfare and
Institutions Code section 300 petition relating to the abuse
allegations. Rather, “[a] report is ‘“[s]ubstantiated”’ if the
conduct reported is ‘determined by the investigator who
conducted the investigation to constitute child abuse or
neglect . . . , based upon evidence that makes it more likely than
not that child abuse . . . occurred. A substantiated report shall
not include a report . . . [found by] the investigator who conducted
the investigation . . . to be false, inherently improbable, to involve
an accidental injury, or to not constitute child abuse or neglect as
defined in Section 11165.6.’ (Pen. Code, § 11165.12, subd. (b).)”
(Gonzalez v. Santa Clara County Dept. of Social Services (2014)
223 Cal. App. 4th 72, 85.)




                                 15
to protect at issue here does not reasonably fall within these
definitions of child abuse or severe neglect.
      Because Mother and Father have not shown any prejudice
from the jurisdiction findings or disposition order for which we
can grant effective relief, we dismiss their appeals.

B.     We Cannot Grant Mother Effective Relief as to Jeanine
       Mother contends the juvenile court abused its discretion in
delegating to the Department the creation of a visitation schedule
for Jeanine without setting a minimum number of visits and
hours each week. But given the current circumstances—
including an increase in visitation to unmonitored weekend
overnight visitation—we can no longer provide effective relief.
       At the detention hearing on August 9, 2019, the court
ordered Mother to have monitored visits at a minimum of three
times per week for three hours each visit. That order has
remained in place, and the Department consistently provided
Mother with nine hours per week of visitation, but on days
Mother asserted were unacceptable. For example, the
September 4, 2019 visitation schedule provided for a three-hour
visit on Wednesdays and a six-hour visit on Saturdays, but
Mother stated she was unavailable on those days, and she
requested the Department arrange for four-and-a-half-hour
visits. Following the disposition hearing, the court entered a
visitation order requiring the Department to provide a revised
visitation schedule to the parents that would accommodate their
needs and facilitate visitation.
       Mother’s request we reverse the disposition order and
direct the juvenile court to set a specific number of weekly visits
and hours of duration has been rendered moot by the progression




                                16
of visitation to overnight visits as of the September 23, 2020
hearing. Further, even if we were to order the juvenile court to
set a specific number of hours of required visitation, by the time
of the September 23 hearing, there were two incidents involving
Jeanine and the family that had caused visitation temporarily to
cease. The court acknowledged Jeanine would likely return home
by the February 6, 2021 hearing, so it ordered the Department to
“ensure overnight visitation resumes safely.” And, if overnight
visitation did not resume within 30 days of the hearing, Mother
or Father could return to court for relief. The court also made
clear “[a]ll prior orders not in conflict shall remain in full force
and effect,” which would include the visitation order entered at
the detention hearing providing for nine hours of visitation each
week. Under these circumstances, given that the court has now
ordered overnight visitation to resume, the prior order setting
nine hours of visitation each week remains in effect, and the
parents and the Department need to address the family dynamic
that caused the visits to cease, the relief requested by Mother
with respect to the disposition order—directing the court set a
specific number of weekly visits and hours of visitation—would
not address the current circumstances. To the extent Mother
now seeks relief to ensure visitation returns to unmonitored
overnight visitation, this is not relief we can provide. Thus, her
appeal as to Jeanine is also moot. (N.S., supra, 245 Cal.App.4th
at p. 61.)




                                17
                           DISPOSITION

     Mother’s and Father’s appeals as to Jonathan, Jenesis, and
Jeanine are dismissed.



                                           FEUER, J.
We concur:



             PERLUSS, P. J.



             DILLON, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                18